Title: To Thomas Jefferson from Jean Baptiste Joseph, chevalier Delambre, 14 November 1808
From: Delambre, Jean Baptiste Joseph, chevalier
To: Jefferson, Thomas


                  
                     Monsieur le président 
                     
                     Paris, le 14 novembre 1808
                  
                  La classe a reçu avec la plus vive reconnoissance le beau présent que vous lui avez fait; elle l’a déposé, conformément à vos intentions, au Museum d’histoire naturelle, où le public pourra observer chaque jour ces précieux monumens des revolutions du globe. Depuis longtems, Monsieur, vos talens et vos vertus font le bonheur d’une partie considérable du nouveau monde. L’ancien s’instruit par vos ouvrages. Ce sera un plaisir nouveau pour ceux qui ont lu vos remarques sur le Mastodonte d’en voir les dépouilles envoyées par vous même, et de les comparer avec celles du Mammouth récemment déterrés en france et qui ne sont pas moins gigantesques. Nous sommes bien flattés, Monsieur, d’être en ce moment chargés par la classe de vous présenter ses remercimens, et de trouver cette occasion de vous offrir l’hommage du respect que vous inspirez à tous les amis des sciences et de l’humanité.
                  
                     Tenon vice président
                     Delambre 
                     
                     
                        G. Cuvier sre pp
                     
                  
               